DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5, 23 are  objected to because of the following informalities:
Claim 5, the limitation “wherein the wiring procedure selection buttons for the DC and one of the AC shield and grounding are arranged not to be adjacent to each other in vertical and horizontal directions” it is not clear since it requires that the wiring procedure selection buttons for the DC and one of the wiring selection procedure button of the AC and ground to be present. However, prior to this limitation the claim recites “wherein, in a same wiring route, the wiring procedure selection buttons are distinguished by the type of the wire harness, the type of the wire harness including one of a direct current (DC), an alternate current (AC), and shield and grounding” in which one of the type of wire harness may be present, not requiring the other two. 
{Note: it is suggested to amend this limitations as follows:  wherein, in a same wiring route, the wiring procedure selection buttons are distinguished by the type of the wire harness, the type of the wire harness including  a direct current (DC) wire harness, and one of an alternate current (AC) wire harness and a shield and grounding wire harness; wherein the wiring procedure selection buttons for the DC wire harness and the one of the AC wire harness and the shield and grounding wire harness are arranged not to be adjacent to each other in vertical and horizontal directions}.

{Note: it is suggested for Claim 23 to be cancelled}.
  Appropriate correction is required. 

[On 12/02/2021, Examiner notified applicant and discussed examiner proposed amendments, as noted above, to place the claims in condition for allowance, however, on 12/03/2021, Applicant requested a written OA noting the deficiencies of the claims].
Allowable Subject Matter
Claims 5, 7-12, 14-21, are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 5 is allowable over the prior art of record, since the cited, in particular Toyama et al. (US 2016/0225492), Hadley et al. (US 2012/0271596), Rosman LaFever et al. (US 2012/0304105), taken alone or in combination do not teach or suggest “ wherein, in a same wiring route, the wiring procedure selection buttons are distinguished by the type of the wire harness, the type of the wire harness including  a direct current (DC) [wire harness], [and one of] an alternate current (AC) [wire harnesss] and [a] shield and grounding [wire harness], and wherein the wiring procedure selection buttons for the DC [wire harness] and [the] one of the AC [wire harness and the] shield and grounding [wire harness] are arranged not to be adjacent to each other in vertical and horizontal directions, and wherein in the wiring position display region, setting position information indicating a longitudinal position of the wire harness that should be set first is displayed when displaying the wiring position of the wire harness so as to be superimposed on a corresponding position in a virtual routing space” in combination with the other limitations in the claim.
Independent Claim 10 is allowable over the prior art of record, since the cited, in particular Toyama et al. (US 2016/0225492), Hadley et al. (US 2012/0271596), Rosman LaFever et al. (US 2012/0304105, taken alone or in combination do not teach or suggest “wherein, in the wiring position display region, position identification information is displayed at a plurality of positions in a longitudinal direction of the wire harness for identification of said positions when displaying the wiring position of the wire harness so as to be superimposed on the corresponding: position in the virtual routine space, and wherein, in the wiring position display region, setting position information indicating a longitudinal position of the wire harness that should be set first is displayed when displaying the wiring position of the ware harness so as to be superimposed on the corresponding position in the virtual routing space, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
This application is in condition for allowance except for the following formal matters: As set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627